Citation Nr: 1818611	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-20 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for heart disease, claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2011 and February 2015 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

As discussed on the record during the July 2017 Board hearing, the Veteran perfected the appeal on the PTSD issue in October 2016.  In accordance with the Veteran's wishes, the Board took jurisdiction of the perfected PTSD issue and the Veteran presented testimony regarding the PTSD and heart disease issues at the hearing.  The Board shall address both of those issues in this decision.

The Board also notes that during the pendency of this appeal, the Veteran has initiated another separate appeal to the Board; the Veteran appealed a November 2017 RO rating decision concerning numerous issues.  The Veteran's December 2017 notice of disagreement is of record in the claims-file.  No associated statement of the case is currently of record in the claims-file, but the claims-file does include the Veteran's recent submission of a VA Form 9 in March 2018 that makes reference to a February 2018 statement of the case and perfects the appeal to the Board.  A review of other VA resources suggests that a statement of the case was indeed issued in February 2018.  However, none of the issues associated with this recently perfected appeal are to be addressed by the Board in this decision at this time.  The March 2018 VA Form 9 submitted by the Veteran presents his desire to testify at a Board videoconference hearing, a request that is currently being processed.  Accordingly, that separate appeal is not yet prepared for final appellate review by the Board and shall not be otherwise addressed in this Board decision.

Finally, the Board notes that the Veteran initiated the heart disease claim on appeal by claiming entitlement to service connection for "Heart Disease" in November 2010.  The RO recharacterized the issue, based upon the Veteran's contention, as entitlement to service connection for ischemic heart disease.  The Board has addressed the claim in this decision as one contemplating consideration of any heart disease with which the Veteran may be currently diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  To the extent that some of the contentions presented in this case may suggest that the Veteran believes that his hypertension may represent a service-connected pathology, that diagnosis is not contemplated within the scope of the appeal before the Board at this time.  If the Veteran desires that VA make a determination regarding any entitlement to service connection for hypertension, he is hereby advised to file a claim on the prescribed standardized VA form.  See 38 C.F.R. § 19.9(b) (2017).

Preliminary Matter of Reopening Claim of Entitlement to Service Connection for PTSD

As to the matter of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim, without regard to the RO's determination, in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A July 2012 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  No new and material evidence was submitted within a year following the July 2012 denial of the claim.  38 C.F.R. § 3.156(b).  The July 2012  RO denial is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

The prior final decision denying service connection for PTSD was based upon the RO's finding that the Veteran's claimed in-service stressors were not verified.  The Board finds that new and material evidence has been presented sufficient to reopen this claim.  New evidence indicating that the Veteran's claimed in-service stressor is actually corroborated by official service department records features a June 2017 research report from an Air Force Historical Research Agency Archivist, discussed in more detail below.  The Board finds that new and material evidence has been submitted on the issue of entitlement to service connection for PTSD, following the prior final denial of that claim.  Accordingly, the Board has reopened the claim of entitlement to service connection for PTSD for consideration on the merits at this time.


FINDINGS OF FACT

1.  The Veteran has PTSD related to in-service stressors that have been reasonably corroborated by service department resources.

2.  The Veteran does not have a heart disability, nor has he had a heart disability during the pendency of his claim for service connection for a heart disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.304(f) (2017).

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Direct Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Evaluating Lay Evidence

For the purpose of evaluating lay evidence, to include a veteran's statements about the circumstances of his service, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptomatology of an injury or illness, a lay person is "not competent to opine as to medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Service Connection for PTSD

The Veteran claims entitlement to service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

An April 2012 VA PTSD examination report confirms a diagnosis of PTSD meeting the applicable criteria in accordance with 38 C.F.R. § 4.125(a).  The April 2012 VA PTSD examination report also shows that the examiner specifically and exclusively attributed the diagnosed PTSD to the Veteran's claimed in-service stressor of being aboard a crowded bus when the vehicle crashed, causing significant injuries including the death of one of the Veteran's friends.

Significantly, although the RO has been unable to obtain service department evidence corroborating the occurrence of the Veteran's claimed stressor, the Veteran has recently submitted evidence indicating that service department resources reasonably corroborate his account of the claimed stressor event.  A printout of a June 2017 e-mailed report of an archivist of the Air Force Historical Agency, sent from a U.S. Air Force e-mail address, cites specific service department archival sources with information corroborating the Veteran's account of the bus accident in connection with the Veteran's assignment at the time (serving in Thailand with the 56th Transportation Squadron in October 1972).  Details of the Veteran's account of the stressor had first been sent to the Air Force archivist, and the archivist's reply contains significant detail regarding the corroborating service department resources, along with the conclusion: "The above appears to match the veteran's recollection."

The Board is satisfied that the evidence in the claims-file indicating that the Veteran's claimed in-service PTSD stressor event is corroborated by service department resources is authentic and credible.  Accordingly, the evidence as a whole shows that the Veteran is (1) diagnosed with PTSD, (2) based upon a claimed in-service stressor, (3) the occurrence of which has been reasonably corroborated by service department resources.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence sufficiently indicates that the Veteran has PTSD linked to an in-service stressor event.  

As the requirements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD is warranted.

Service Connection for Heart Disease

The Veteran seeks to establish entitlement to service connection for heart disease, claiming that he has an ischemic heart disease (such as coronary artery disease) as a result of his active duty military service.  The Veteran contends that he was exposed to toxic tactical herbicide agents while stationed in Thailand during his active duty service.

The Board notes that exposure to herbicides is generally presumptively associated with certain specific disabilities and diseases listed at 38 C.F.R. § 3.309(e), including ischemic heart disease (such as coronary artery disease).  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  However, regarding the question of whether the Veteran was exposed to tactical herbicides during his military service, further consideration and discussion of this matter is unnecessary because the Board finds that the Veteran has not been diagnosed with the claimed heart disease during the pendency of this claim.  The claim for service connection for heart disease is resolved most clearly on the basis of the absence of a diagnosis of the claimed heart disease.

The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 19 (2007).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The claim for service connection for heart disease was filed in November 2010.

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim/appeal has had) the disability for which service connection is sought (heart disease).

A September 2011 VA medical report shows that a medical review of the Veteran's history noted a response of "yes" regarding having any "Hx of heart disease," and this was explained to be referencing only a history of hypertension ("htn").

VA medical reports from July 2014 show that the Veteran experienced symptoms suggestive of a possible heart attack, but he was told by emergency room caregivers that "he was not having a heart attack...."  An August 2014 VA medical report includes a comment of "?CAD," indicating concerns regarding the question of possible coronary artery disease, but no established diagnosis.

An October 2016 VA medical report shows that a medical review of the Veteran's history noted a response of "No" regarding having any "History of heart disease."

A November 2016 VA medical report shows a clinical finding on CT scan of "Coronary calcifications," but no diagnosis of heart disease was associated with this clinical finding.

A December 2016 VA medical report discusses the Veteran's history in connection with a pre-operation medical evaluation, and notes: "He has no known heart disease other than HTN and DM II which are both well controlled."  

Another December 2016 VA medical report shows a medical assessment including the remark that the Veteran "has no known CAD [coronary artery disease] ...."  Another December 2016 VA medical report shows that a medical review of the Veteran's history noted a response of "Yes, No" regarding having any "History of heart disease," and this was explained as referencing only a history of hypertension ("HTN").  

An April 2017 VA medical report shows that a medical review of the Veteran's history noted a response of "No" regarding having any "History of heart disease," and then noted that the Veteran has a history of hypertension.

During the Veteran's July 2017 Board hearing, he testified that he believes he was diagnosed with ischemic heart disease in the 1980s or 1990s, but was unable to recall significant detail.  Discussion at the hearing featured attention to the need for evidence to show the presence of a pertinent disability diagnosed during the pendency of the claim to support the Veteran's appeal to establish service connection.

The Veteran has not submitted evidence showing a medical diagnosis of the presence of heart disease (including coronary artery disease) during the pendency of this claim (since November 2010).  The Veteran has submitted a private medical report from February 2005 that shows that the Veteran reported a history of coronary heart disease at that time, but no diagnostic findings or significant details are presented in this evidence.

The Board finds that the probative medical evidence of record shows that the Veteran does not have a diagnosis of a heart disability (including coronary artery disease) during the pendency of this claim.  The Board finds no contrary competent medical evidence of record showing the presence of heart disease during the pendency of this claim.  Accordingly, the Board finds that the competent probative medical evidence showing no history of heart disease is persuasive.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing symptoms he believes represent heart disability).  To this extent, the Board finds that the Veteran is competent to report symptoms such as chest pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, a diagnosis of heart disease requires specific medical knowledge and diagnostic testing which is outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a heart disease, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for heart disease; the benefit of the doubt rule is not applicable and the appeal in this matter must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.

Service connection for heart disease is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


